Citation Nr: 0812605	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-26 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to September 
1971, and service in Vietnam from August 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, denying the veteran service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains VA domiciliary and inpatient medical 
records from February 2005 through April 2005 which reflect 
that the veteran was treated, including on an inpatient 
basis, for PTSD.  The examiner who conducted VA examination 
in July 2004 concluded that the veteran did not meet the 
criteria for PTSD, and noted that no stressor had been 
verified.  After that 2004 VA examination report was 
received, the RO obtained information from the Center for 
Unit Records Research (CURR). CURR verified that the base to 
which the veteran was assigned was hit by mortar fire on 
several occasions.  CURR did not verify other alleged 
stressors, including the veteran's report that friends had 
sustained serious injuries, or the veteran's report that he 
volunteered as a door gunner on several occasions.

Another VA examination was conducted in November 2007.  The 
examiner concluded that the veteran did not meet the criteria 
for PTSD.  Although the examiner recognized, from a review of 
the examination request form, that the veteran had a verified 
stressor, the examiner stated that the verified stressor was 
not specified on this form.  As the examiner's statement is 
not accurate (it appears that there is at least one verified 
stressor), the Board is not persuaded that it may rely on 
this examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA clinical 
records, if he is receiving VA treatment, 
should be obtained.  

2.  The veteran should be afforded VA 
psychiatric examination with this 
psychiatrist (see # 2).  The examiner 
should be provided with a copy of this 
Remand, the claims file, and a summary of 
the verified stressor(s).  In particular, 
the examiner should review the VA 
outpatient examination of April 2005 and 
the report of the November 2007 VA 
examination.  

After examining the veteran and conducting 
any necessary diagnostic examinations, the 
examiner should state whether it is 
appropriate to assign a diagnosis of PTSD.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
or less than likely that the veteran's 
PTSD is related to the verified 
stressor(s).  The examiner should explain 
the rationale for the opinion expressed.  

3.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it be determined if the veteran's claims 
can be granted.  If the claim is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




